                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


HEATHER GARCIA, INDIVIDUALLY              )
AND AS HEIR TO ANTONIO GARCIA, JR.,       )
AND MIDWEST TRUST COMPANY                 )
AS THE ADMINISTRATOR OF THE ESTATE        )
OF ANTONIO GARCIA, JR.                    )
AND ON BEHALF OF ALL HEIRS                )
OF ANTONIO GARCIA, JR.                    )
                                          )
                     Plaintiffs,          )
                                          )
v.                                        ) Case No.: 19-2049-JAR-KGG
                                          )
CITY OF LEAVENWORTH, KANSAS,              )
And MATTHEW HARRINGTON                    )
                                          )
                     Defendants.          )
_________________________________________ )

              MEMORANDUM & ORDER DENYING
       DEFENDANTS’ MOTIONS TO STAY CIVIL PROCEEDINGS

      Before the court is Defendant Harrington’s Amended Motion in which he

requests "an Order staying the above-styled case until the closure of his pending

criminal case in Leavenworth District Court.” (Doc. 17, at 1.) For the reasons set

forth below, the Court DENIES this motion.



                                         1
                           FACTUAL BACKGROUND

      The present Motion arises from a civil claim in relation to the shooting death

of Antonio Garcia, Jr. by Defendant Harrington. (Doc. 7, at 20-21.) Plaintiffs’

Amended Complaint alleges that Defendant Harrington “acting in the course and

scope of his employment with the City and acting under color of state law,

unjustifiably shot and killed Garcia under circumstance where no reasonable police

Officer would have done so.” (Doc. 7, at 1-2.) Defendants allege liability on

behalf of both Harrington and the City of Leavenworth, Kansas. (Doc. 7.) On

August 13, 2018, Defendant Harrison was indicted by a grand jury in Leavenworth

County on a charge of involuntary manslaughter in relation to the death of Antonio

Garcia, Jr. (Doc. 14, at 2.)

      Defendant City of Leavenworth, Kansas answered Plaintiffs’ Amended

Complaint separately, requesting a trial by jury on all issues and claims against it.

(Doc. 8, at 10.) Defendant Harrison has not yet responded to Plaintiffs’ Amended

Complaint but has filed this Amended Motion to Stay Civil Proceedings until the

pending criminal case against him in Leavenworth District Court is resolved.

(Doc. 17.) Defendant City of Leavenworth, Kansas has filed a response in support

of Defendant Harrington’s Motion, stating that it does not object to the requested

stay. (Doc. 19.) Defendant City of Leavenworth, Kansas later supplemented its

motion, addressing the veracity of a number of statements Plaintiff presented as


                                          2
fact. (Doc. 27.) However, most of the arguments made by Defendant City of

Leavenworth, Kansas in its supplemental response were not relevant in the Court’s

analysis of this motion.

      Plaintiffs filed a response to the Defendant’s Motion, asking the Court to

deny the requested stay. (Doc. 22, at 4.) Alternatively, Plaintiffs ask the Court to

“consider a less drastic measure than stay and in the alternative consider alternate

tools including such things as the imposition of protective orders, sealed

interrogatories, a stay for a finite period of time, or a stay limited to a specific

subject matter.” (Doc. 22, at 3-4.)

                                      ANALYSIS


 I.   Legal Standard.

      The Federal Rules of Civil Procedure do not necessarily provide for a stay of

proceedings. A court may, however, “make any order which justice requires to

protect a party . . . from annoyance, embarrassment, oppression, or undue burden

or expense.” Fed.R.Civ.P. 26(c). While the rule does not specifically state that

pending criminal charges are a basis for imposing a stay, the Court will assume for

the sake of this motion that this could arguably fall under the “annoyance” or

“embarrassment” factors.

      The Tenth Circuit has provided the following guidance as to when a civil

case should be stayed due to pending criminal charges:

                                            3
               The Constitution does not generally require a stay of civil
               proceedings pending the outcome of criminal
               proceedings, absent substantial prejudice to a party's
               rights. When deciding whether the interests of justice
               seem to require a stay, the court must consider the extent
               to which a party's Fifth Amendment rights are
               implicated. However, a defendant has no absolute right
               not to be forced to choose between testifying in a civil
               matter and asserting his Fifth Amendment privilege. A
               district court may also stay a civil proceeding in
               deference to a parallel criminal proceeding for other
               reasons, such as to prevent either party from taking
               advantage of broader civil discovery rights or to prevent
               the exposure of the criminal defense strategy to the
               prosecution.
Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080 (10th Cir.

2009) (citations omitted).


II.      Six Factor Test.

         Courts have utilized a six factor test in the past to determine whether to stay

civil proceedings in a case where criminal charges are pending against the moving

party.


               When faced with this situation, courts have considered
               the extent to which the civil and criminal cases overlap,
               the status of the criminal case, prejudice to the plaintiff if
               the case is stayed, the interests of the defendant, and the
               interests of the public and the Court. In re CFS–Related
               Securities Fraud Litigation, 256 F.Supp.2d 1227, 1236–
               37 (N.D.Okla.2003).
Bates v. Board of County Comm'rs of Mayes Co., No. 13–CV–0805–CVE–FHM,

2014 WL 6836166, at 1–2 (N.D. Okla. 2014).

                                             4
          1. Overlap of the Issues in the Civil and Criminal Cases.


      Self-incrimination is more likely where the issues in a criminal case

significantly overlap with those in a civil case. In re CFS-Related Securities

Fraud Litigation, 256 F.Supp.2d 1227, 1237 (N.D. Okla. 2003) (quoting In re

Worldcom, 2002 WL 31729501, at *4). Defendant Harrington has been indicted

on a charge of involuntary manslaughter in relation to the same incident that

Plaintiffs currently sue for. There is significant overlap of the issues in the civil

and criminal actions against Defendant Harrington. Therefore, the court finds that

this factor weighs in favor of granting a stay.


          2. Status of the Criminal Case.


      An indictment has already been filed with the state of Kansas against

Defendant Harrington, and the criminal proceedings against him are already

underway. Defendant Harrington states that he “expects to schedule an immunity

hearing in the criminal case for not later than fall or winter of 2019.” (Doc. 14, at

2.) Further, “if a trial becomes necessary, Harrington anticipates that it would

occur not later than the first half of 2020.” Id.

      However, there is no real indication that the criminal proceedings would, in

fact, be resolved within that time frame. What Defendant Harrington essentially




                                           5
requests is that this Court grant him an open-ended stay for an indefinite period of

time. Accordingly, the Court finds that this weighs in favor of denying a stay.


          3. Interests of the Plaintiffs.


       Plaintiffs contend that “a stay would substantially prejudice Plaintiffs’

interests in proceeding expeditiously with the civil action.”1 Defendant Harrington

addresses the fact that Plaintiffs have a legitimate interest in proceeding

expeditiously with trial, but argues that his interests in preserving his Fifth

Amendment rights outweigh that interest. (Doc. 14, at 4.)

       The Court finds that this factor weighs in favor of denying the stay.

Defendant Harrington’s Fifth Amendment rights would not be implicated to the

point that they outweigh the Plaintiffs’ interests in proceeding with this case, as

discussed more below.


          4. Interests of Defendant Harrington.


       Defendant argues in its memorandum that “Harrington’s participation in the

civil case would undermine his Fifth Amendment privilege against self-



1
  Plaintiffs also argue that they would suffer prejudice due to potential depletion of
Defendant Harrington’s financial assets, as well as the loss of a “right to allow the jury to
draw adverse inferences from the fact that the Defendant asserted his Fifth Amendment
rights during deposition and/or discovery in a civil matter.” (Doc. 22, at 7-8.) The Court
declines to consider these factors in its determination of whether a stay will unduly
prejudice the Plaintiffs.
                                              6
incrimination, expand the scope of criminal discovery, expose the general basis

and specific details of his defense to the prosecution in advance of criminal trial,

and otherwise prejudice the criminal case.” (Doc. 14, at 4.) Defendant contends

that if he is to prioritize his rights in the criminal proceedings against him by

invoking his Fifth Amendment rights, he would be unfairly prejudiced in this civil

matter. (Doc. 14, at 4.) Conversely, if he were to forgo the exercise of his Fifth

Amendment rights in this civil matter, he could expose himself to prejudice in the

criminal matter. Id.

      Plaintiffs’ response argues that Defendant’s Fifth Amendment rights would

not be substantially implicated in allowing this case to proceed. (Doc. 22, at 8-9.)

Plaintiff contends that Defendant Harrington is still free to invoke his Fifth

Amendment right in a civil trial, and states that “this invocation is sufficient to

protect his Fifth Amendment rights.” (Doc. 22, at 9.) The Court finds the

Plaintiffs’ argument to be the most persuasive here.

             A defendant has no absolute right not to be forced to
             choose between testifying in a civil matter and asserting
             his Fifth Amendment privilege. Not only is it
             permissible to conduct a civil proceeding at the same
             time as a related criminal proceeding, even if that
             necessitates invocation of the Fifth Amendment
             privilege, but it is even permissible for the trier of fact to
             draw adverse inferences from the invocation of the Fifth
             Amendment in a civil proceeding.




                                            7
Keating v. Office of Thrift Supervision, 45 F.3d 322, 326 (9th Cir. 1995) (citing

Baxter v. Palmigiano, 425 U.S. 308, 318 (1976). Defendant Harrington’s Fifth

Amendment rights can be preserved by means less drastic than the stay requested

in this motion, such as protective orders, sealed depositions and interrogatories, a

stay for finite period of time, or a stay limited to specific subject matters. While

the Court finds Defendant Harrington’s Fifth Amendment argument significant, it

remains unconvinced that Defendant Harrington’s ability to defend himself would

suffer any substantive detriment as a result of the denial of the present Motion.


          5. Interests of the Public.


      Plaintiff argues a stay would jeopardize the public’s interest in “the prompt

resolution of civil cases of this nature.” (Doc. 22, at 12.) Defendant seemingly

contends, however, that the public’s interest in criminal matters outweighs that of

civil matters. (Doc. 14, at 5.) “The public has an interest in both the prompt

resolution of civil cases as well as the fair prosecution of criminal cases.” Digital

Equipment Corp. v. Currie Enterprises, 142 F.R.D. 8, 14 (D. Mass. 1991).

Because Defendant Harrington’s interest in protecting his right to avoid self-

incrimination in his criminal case can be adequately preserved by less

extraordinary means than a stay, however, the Court finds that the Public’s interest

in favor of the Plaintiffs’ position to outweigh that of Defendant Harrington.


                                           8
          6. Interests of the Court.

      Of primary interest to the Court is in the quick and efficient management of

its caseload. Stohr v. Scharer, No. 17-1018-JWB, 2018 WL 2427427, at *3 (D.

Kan. May 30, 2018). Defendant argues that any stay that this Court may grant here

“would be time-limited by the existence of an actual criminal case.” (Doc. 14, at

5.) However, the issue still remains that Defendant Harrington is essentially

arguing for an open-ended stay for an indefinite period of time. Accordingly, it

would best serve the Court’s interests to deny Defendant Harrington’s Motion to

Stay and allow this case to proceed.




      IT IS THEREFORE ORDERED that Defendant’s Motion to Stay Civil

Proceedings (Doc. 17) be DENIED as more fully set forth above. While the Court

understands Defendant Harrington’s dilemma regarding his Fifth Amendment

rights, it is not willing to impose such an extraordinary remedy at this time. The

Court remains, however, willing to consider alternate methods by which Defendant

Harrington may avoid prejudice in the criminal proceedings against him, such as

protective orders, sealed depositions and interrogatories, or other practical

accommodations which may be considered at the Scheduling Conference, and as

issues arise during discovery.



                                          9
IT IS SO ORDERED.

Dated this 23rd day of July, 2019, at Wichita, Kansas.


                          S/ KENNETH G. GALE
                          HON. KENNETH G. GALE
                          U.S. MAGISTRATE JUDGE




                                  10
